Citation Nr: 1211884	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-46 346	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.

2.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1950 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus (which was characterized as anxiety with sleeping problems).  This matter also is on appeal from a November 2010 rating decision in which the RO denied the Veteran's claim of service connection for Meniere's disease.  In May 2011, the Veteran notified VA that he had moved to the jurisdiction of the RO in Atlanta, Georgia.  That facility retains jurisdiction in this appeal.

Although he initially requested a Board hearing when he perfected a timely appeal on his claims, the Veteran subsequently withdrew his Board hearing request in September 2011.  See 38 C.F.R. § 20.704 (2011).

The Veteran's service representative contended in a February 2012 Brief filed at the Board that, in addition to the currently appealed claims listed on the title page of this decision, a claim for a disability rating greater than 10 percent for tinnitus on an extraschedular basis also was on appeal.  A review of the claims file shows that, in fact, the Veteran did not perfect a timely appeal with respect to his increased rating claim for tinnitus on an extraschedular basis.  See 38 C.F.R. § 20.202 (2011). Inasmuch as the RO has not taken any action to indicate to the Veteran that this issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue. Therefore, the issues on appeal are as stated on the title page of this decision.

The Board notes that the Veteran submitted additional evidence consisting of VA treatment records after the issuance of the statements of the case.  No waiver of agency of original jurisdiction (AOJ) consideration accompanied the submission of such evidence.  38 C.F.R. § 20.1304 (2011).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for an acquired psychiatric disorder and Meniere's disease can be adjudicated.

The Board notes initially that there may be additional outstanding VA treatment records that have not been associated with the claims file.  In a November 2010 letter, the Veteran's service representative notified VA that the Veteran was currently receiving treatment at the VA Medical Center in Decatur, Georgia ("VAMC Decatur").  No action was taken by the RO in response to this notification.  However, in March 2012, the Veteran submitted records dated in November 2011, December 2011, February 2012, and March 2012 from the VAMC Decatur directly to the Board.  As such, it is unclear whether all of the Veteran's VA treatment records from Decatur VAMC have been obtained.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's VA treatment records from VAMC Decatur dated from November 2010 to the present should be obtained.  Also while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder or Meniere's disease since service separation.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

The Board also notes that it is not clear from a review of the claims file whether the Veteran's service treatment records have been obtained or whether these records were destroyed in the July 1973 at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In this regard, a VA Form 3101 dated in February 2008 shows that all of the Veteran's available service treatment records were submitted to VA by the NPRC.  The records submitted only contain a copy of his separation physical examination at the time of his separation from active service, however.  There is an internal RO memorandum entitled "Formal Finding on the Unavailability of Service Records" dated in May 2008 and included in the claims file in which RO personnel concluded that the Veteran's service treatment records were unavailable.  Having reviewed this memorandum, the Board observes that the Veteran's dates of active service and his branch of service are all misidentified.  The basis for the RO's formal finding as to the unavailability of the Veteran's service treatment records is unclear.  The RO then sent the Veteran a letter in May 2008 notifying him that VA had been unable to locate his service treatment records and asking him to provide copies of any of his service treatment records which were in his possession.  There is no record of a response from the Veteran to this letter.  

A subsequent VA Form 3101 dated in September 2008 requested sick call and morning reports for a right wrist injury and indicates that the Veteran's service treatment records were a "potential fire-related case" (i.e., they had burned up in the July 1973 fire at the NPRC).  There is no indication that the request for sick call and morning reports in the September 2008 VA Form 3101 was fulfilled.  Because the reasons for the RO's May 2008 formal finding concerning the unavailability of the Veteran's service treatment records are not clear from a review of the claims file, and because it is not clear whether the Veteran's service treatment records were destroyed in the July 1973 fire at the NPRC or if there are additional outstanding service records, the Board finds that, on remand, the AOJ should contact the NPRC and attempt to obtain the Veteran's complete service treatment and personnel records.

With respect to the Veteran's service connection claim for an acquired psychiatric disorder, he has contended that his service-connected hearing loss and tinnitus caused or contributed to his claimed acquired psychiatric disorder.  He has characterized his claimed acquired psychiatric disorder variously as sleeping difficulty, anxiety, and depression.  His spouse, J.F., who identifies herself as a Registered Nurse (RN), also provided statements to the effect that the Veteran appears to be experiencing anxiety and depression as a result of his service-connected hearing loss and tinnitus.  A review of the Veteran's VA outpatient treatment records currently associated with the claims file shows no relevant psychiatric diagnoses although, as noted, there may be additional VA treatment records which have not been obtained and associated with the claims file.  Additionally, to date, the Veteran has not been provided with a VA examination which addresses the contended etiological relationship between his claimed acquired psychiatric disorder and active service, or his service-connected bilateral hearing loss and/or tinnitus.  The Board observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for Meniere's disease, the Veteran has contended that he has experienced episodes of dizziness and vertigo - both of which he attributes to Meniere's disease - since his service separation.  He also has contended that he incurred his current Meniere's disease during active service.  The Veteran argues in the alternative that such disorder is aggravated by his service-connected bilateral hearing loss and tinnitus.  His spouse has submitted several statements to the effect that she has witnessed her husband's worsening episodes of dizziness and vertigo during their marriage.  A review of VA outpatient treatment records currently associated with the claims file indicates that, in July 2010, a VA clinician diagnosed the Veteran as having a constellation of symptoms which was consistent with Meniere's disease.  To date, the Veteran has not been provided with a VA examination which addresses the contended etiological relationship between Meniere's disease and active service, or his service-connected bilateral hearing loss and/or tinnitus.  The Board again observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the current nature and etiology of his Meniere's disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Additionally, the Board notes that an August 2009 letter sent in accordance with the Veteran's Claims Assistance Act of 2000 (VCAA) informed the Veteran of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder as secondary to service-connected tinnitus; however, he has not been provided with proper VCAA notice regarding the such claim as secondary to service-connected bilateral hearing loss.  Likewise, he has not been advised of the information and evidence necessary to substantiate the secondary aspect of his claim of entitlement to service connection for Meniere's disease.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for an acquired psychiatric disorder and Meniere's disease as secondary to his service-connected bilateral hearing loss and/or tinnitus.  

2.  Contact the Veteran and request that he identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disorder or Meniere's disease since his service separation.  Obtain all VA treatment records which have not been obtained already, to include specifically all records available from the VA Medical Center in Decatur, Georgia, dated from November 2010 to the present.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC) and request that they provide all of the Veteran's available service treatment records and service personnel records.  If these records are unavailable, then ask the NPRC to determine whether they were destroyed in the July 1973 fire.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.   

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

The examiner should also offer an opinion as to whether any currently diagnosed acquired psychiatric disorder is caused or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his spouse's lay statements regarding the incurrence of his acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of his Meniere's disease.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's Meniere's disease is related to his military service.

The examiner should also offer an opinion as to whether Meniere's disease is caused or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his spouse's lay statements regarding the incurrence of his Meniere's disease and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

